                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRINA J. BOWEN,                                 :
     Plaintiff                                  :
                                                :          No. 1:19-cv-00017
       v.                                       :
                                                :             (Judge Kane)
NATIONWIDE MUTUAL                               :
INSURANCE COMPANY and                           :
BENEFITS ADMINISTRATIVE                         :
COMMITTEE, PLAN                                 :
ADMINISTRATOR OF                                :
NATIONWIDE-SPONSORED                            :
HEALTH AND WELFARE                              :
EMPLOYEE BENEFITS PLAN,                         :
     Defendants                                 :

                                           ORDER

       AND NOW, on this 16th day of September 2019, upon consideration of Defendants

Nationwide Mutual Insurance Company (“Nationwide”) and Benefits Administrative

Committee, Plan Administrator of Nationwide-Sponsored Health and Welfare Employee

Benefits Plan (“BAC”)’s Motion to Dismiss Count II of Plaintiff Trina J. Bowen (“Plaintiff”)’s

Amended Complaint (Doc. No. 9), and in accordance with the Memorandum entered

concurrently with this Order, IT IS ORDERED THAT:

       1.     Defendants’ Motion to Dismiss Count II of Plaintiff’s Amended Complaint (Doc.
              No. 9) is DENIED; and

       2.     The Court will schedule a case management conference in this matter after
              Defendants answer the Amended Complaint.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
